382 F.2d 294
Warren Arthur SIMS, Appellant,v.UNITED STATES of America, Appellee.
No. 10937.
United States Court of Appeals Fourth Circuit.
Argued June 20, 1967.Decided July 21, 1967.

Luke Marbury and Russell R. Reno, Jr., Baltimore, Md.  (Court-assigned counsel), for appellant.
Theodore R. McKeldin, Jr., Asst. U.S. Atty.  (Thomas J. Kenney, U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and CRAVEN, Circuit judges.
PER CURIAM.


1
For reasons sufficiently appearing in the opinion of the District Judge,1 the judgment is affirmed.


2
Affirmed.



1
 Sims v. United States, D.C.Md., 272 F.Supp. 577